

117 SRES 229 ATS: Recognizing the devastating attack on a girls’ school in Kabul, Afghanistan, on May 8, 2021, and expressing solidarity with the Afghan people.
U.S. Senate
2021-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 229IN THE SENATE OF THE UNITED STATESMay 24, 2021Mrs. Shaheen (for herself, Ms. Collins, Mr. Menendez, Mr. Risch, Mr. Cardin, Mr. Johnson, Mr. Coons, Mr. Romney, Mr. Murphy, Mr. Portman, Mr. Kaine, Mr. Cruz, Mr. Markey, Mr. Rounds, Mr. Merkley, Mr. Booker, Mr. Schatz, Mr. Van Hollen, Mr. Durbin, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign RelationsMay 27, 2021Reported by Mr. Menendez, without amendmentJune 7, 2021 Considered and agreed toRESOLUTIONRecognizing the devastating attack on a girls’ school in Kabul, Afghanistan, on May 8, 2021, and expressing solidarity with the Afghan people.Whereas, on May 8, 2021, a car bomb and several other mechanisms were detonated at the front gates of the Sayed Ul-Shuhada High School in Kabul, killing more than 85 people, many of whom were girls attending the school;Whereas the attack took place as the girls and their families prepared to celebrate Eid al-Fitr;Whereas the school provides education to the Dasht-e Barchi neighborhood, an underserved area of Kabul where many members of the Hazara minority community live;Whereas the Hazara in Dasht-e Barchi have been the target of extremist violence for many years;Whereas, on March 12, 2020, assailants attacked a maternity hospital in Dasht-e Barchi, killing 24 people including 2 newborn babies, mothers, and members of the hospital staff;Whereas 1 of those killed in the attack on the hospital was Maryam Noorzad—(1)who was a midwife serving the Hazara community;(2)who dedicated her life to providing access to healthcare to women in remote parts of Afghanistan;(3)who was murdered after refusing to leave the bedside of a patient in labor; and(4)whose bravery was recognized by the Department of State with an honorary International Women of Courage award;Whereas Afghan girls were restricted from accessing an education under the Taliban, forcing some girls to dress up as boys in order to attend secret schools and continue their education;Whereas, according to a report by the Office of the Director of National Intelligence—(1)there are approximately 3,500,000 girls among the 9,000,000 children who are enrolled in school in Afghanistan;(2)only 17 percent of girls in rural parts of Afghanistan attend school, while 45 percent of girls in urban areas in Afghanistan attend school;(3)80 percent of Afghan women older than 15 years of age are illiterate; and(4)schools are increasingly being forced to close due to rising insecurity;Whereas the education of girls is a necessary requirement for any country to achieve long-term stability and peace;Whereas the attack coincides with an escalation of violence in Afghanistan, perpetrated by the Taliban, the Islamic State of Iraq, and the Levant (ISIS) and other terrorist organizations; andWhereas the recent escalation in violence has disproportionately impacted women, who have been targeted while working as reporters, administering vaccines, serving in prominent positions, and helping their communities: Now, therefore, be itThat the Senate—(1)extends its heartfelt condolences to, and stands with, the people of Afghanistan and the Hazara community;(2)condemns all forms of violence against women and girls in Afghanistan;(3)supports United States and international efforts to ensure that girls in Afghanistan are able to safely attend school;(4)affirms that the United States should continue to provide assistance to support the rights of women and girls to achieve an education;(5)calls on the Government of Afghanistan to support girls’ education and to ensure that girls are able to safely attend school;(6)calls for international condemnation of violence against Afghan women and girls; and(7)asks the international community to devote the resources and attention necessary to provide for the continued safe education of girls in Afghanistan.